Gilpillan, C. J.
The appellants instituted proceedings under Gen. St. c. 31, to obtain the right to maintain a dam across the Blue Earth river, so as to damage, by overflowing or otherwise, real estate not owned by them. The petition set forth the location of the dam, the height at which it was proposed to maintain it, the purposes to which the power got by the dam were to be applied, that the dam would cause overflow to certain lands belonging to other qiarties, to-wit, this respondent, and prayed the appointment of commissioners, pursuant to the statute, to assess the damages resulting to the lands of respondent by the erection and maintenance of the dam. From the report of the commissioners there was an appeal to the district court, and a trial there by a jury, who assessed the damages to respondent at $725, and on this verdict a common money judgment was entered in favor of respondent.
These appellants afterwards moved to vacate the judgment because it was not in conformity to the statute; because, since the trial, the title of respondent to the lands damaged has been divested by the foreclosure of a mortgage and failure to redeem; because neither the verdict, judgment, nor any record in the proceedings, contains any description of respondent’s land, nor states facts sufficient to give the court jurisdiction; and because the judgment was entered for an amount not authorized by the verdict, nor any order of the court.
The respondent also made a motion to correct the judg*29ment and proceedings by inserting a proper description of the respondent’s land.
The two motions were decided by the same order, from which order this appeal is taken. The order denies the motion to vacate, and directs that the petition and judgment be amended, nunc pro tunc, by inserting a description of the lands for which the damages were assessed, and that the judgment be also amended so, as to conform to the requirements of the statute.
In addition to the grounds of motion above stated, the appellants made here the further objection, that it does not appear by the record that Blue Earth river is not a navigable stream, and that therefore it does not appear that they had a right to proceed under the statute. This objection, and that to a want of description of the lands to be damaged, come with a bad grace from appellants, whose business it was to make those things appear, if it be necessary to the validity of the judgment that they should appear. In the absence of any showing to the contrary, we will presume in favor of the judgment that it was shown to the court below that the stream was not navigable. Of the power of the court, and its duty when called upon to correct the entry of judgment and to make it what the parties were entitled to have it, as the result of the trial, there can be no question. It is undoubtedly good practice, in proceedings under this statute, to describe in the petition the lands with respect to which the damages are sought to be assessed. But the statute does not expressly require it, and section T seems to imply that the commissioners may determine what lands are likely to be affected by the construction of the dam, and consequently what lands they are to assess the damages to. So far as jurisdiction is concerned, the essential thing is notice to the person, and, that being given, any such defect in the petition as indefiniteness in the description of the lands belonging to such person may be amended or disregarded. In order to bind the land it should be described in the report of the commissioners, or on *30appeal in the judgment. In this- petition the lands are described as the lands of Elisha Ehoades. That is not a sufficient description to bind the lands by the report or judgment, but is- sufficient, proper notice being given, to give the court jurisdiction of the proceedings. It appears that the lands, the description of which was ordered to be inserted in the judgment, were the very lands the damages to which the parties by express consent litigated on the trial. The correction in this respect ought, therefore, to have been made just as the court ordered it. The point that respondent’s title has been divested under a mortgage executed prior to these proceedings could not be taken upon a motion to vacate the judgment. The appellants could have bound the mortgage interest, had they desired to do so, by making the mortgagee a party to the proceedings. If the appellants omitted to do this, they cannot, without showing excuse for the omission— and no attempt to do it was made on the motion — afterwards have relief.
There is nothing in the case to show that the judgment was for too much. The court below being justified in correcting the record as to the particulars made grounds of the motion to vacate, it followed of course that the motion to vacate should be denied.
Order affirmed.